Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 1 of 8




                             EXHIBIT 3




                                                                PL 000003
Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 2 of 8




                                                                PL 000004
Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 3 of 8




                                                                PL 000005
Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 4 of 8




                                                                PL 000006
Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 5 of 8




                                                                PL 000007
Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 6 of 8




                                                                PL 000008
Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 7 of 8




                                                                PL 000009
Case 4:19-cv-00094-RH-GRJ Document 153-3 Filed 03/24/20 Page 8 of 8




                                                                PL 000010
